Exhibit 10.34

Investment Management Agreement

 

   AGREEMENT dated as of the 8th day of April, 2009, by and between Max Bermuda
Ltd. (the “Client”), a Bermuda exempted company and Wellington Management
Company, llp (“Wellington Management”), a Massachusetts limited liability
partnership. Appointment of Wellington Management as Manager/ Acceptance of
Appointment    The Client hereby appoints Wellington Management as investment
manager to manage, supervise and direct an investment account or accounts to be
opened and funded by Client (collectively, the “Account”) under the terms and
conditions set forth in the Agreement. By execution of the Agreement, Wellington
Management accepts appointment as investment manager and agrees to manage,
supervise and direct the investments of the Account pursuant to the provisions
of the Agreement. The Client may make withdrawals from the Account as of the
last day of any calendar quarter upon not less than 30 days prior written notice
or at such other times as the Client and the Wellington Management mutually
agree. Discretionary Authority - Investments    Wellington Management shall have
full and complete discretion to manage, supervise and direct the investment and
reinvestment of assets in the Account and any additions thereto, subject to the
investment objectives and guidelines attached to the Agreement as Attachment A.
Wellington Management shall have full power and authority to act on behalf of
the Account with respect to the purchase, sale, exchange, conversion or other
transactions in any and all stocks, bonds, cash held for investment, and other
assets. No cash or securities due to or held for the Account shall be paid or
delivered to Wellington Management, except in payment of the management fee
payable to Wellington Management under the Agreement pursuant to procedures
approved by the Client. Discretionary Authority - Brokerage    Wellington
Management shall have full and complete discretion to establish accounts and
execute securities transactions with one or more securities broker/ dealer firms
and other financial intermediaries as Wellington Management may select,
including those which from time to time may furnish to Wellington Management or
its affiliates statistical and investment research information and other
services, in accordance with its Policies and Procedures on Brokerage Practices,
a copy of which is available upon request. Wellington Management will promptly
notify the Client of any material changes to this statement. Power of Attorney
   The attached Power of Attorney (Attachment B) confirms the appointment of
Wellington Management as investment manager and shall serve as evidence of such
appointment and of the discretionary authority granted to Wellington Management
by the Client as set forth in the Agreement and any amendments

 

   Wellington Management Company, llp    Page 1



--------------------------------------------------------------------------------

Investment Management Agreement

 

   hereto. The Power of Attorney does not confer any greater authority on
Wellington Management than is set forth in the Agreement and any amendments
hereto.

Investment Objectives

and Guidelines

   The investment objectives and guidelines for the Account are stated in
Attachment A. Wellington Management will invest and reinvest assets in the
Account in such manner as it believes are suitable to such investment objectives
and in accordance with such guidelines. Appraisal of Account    Wellington
Management will provide the Client with a quarterly appraisal of the Account as
of the last day on which the New York Stock Exchange is open for each calendar
quarter (the “Appraisal Date”). Such appraisal shall be in the form of a written
summary of assets of the Account on the Appraisal Date. Wellington Management
endeavors to value all securities at fair market value as determined by
Wellington Management in good faith and in accordance with standard industry
practice. Management Fee   

The Client will pay to Wellington Management each calendar quarter, as full
compensation for services rendered, a management fee based on the average of the
market value of the assets in the Account as determined from Wellington
Management’s systems as determined in accordance with our pricing policies and
procedures unless the Client instructs us otherwise and provides an alternative
Account value, as of the last day of each month for each such calendar quarter.
The fee rate will be equal to one fourth of the annual rates shown in Attachment
C. The market value on which the management fee is calculated will be exclusive
of any Account assets invested in shares of a registered investment company for
which Wellington Management acts as investment adviser.

 

If Wellington Management shall serve for less than the whole of any quarterly
period, its compensation determined as provided above shall be calculated and
shall be payable on a pro rata basis for the period of the calendar quarter for
which it has served as manager under the Agreement.

Procedures    All transactions will be consummated by payment to, or delivery
by, the party that the Client designates in writing as the custodian (the
“Custodian”), of all cash and/or securities due to or from the Account.
Wellington Management shall not act as custodian for the Account. Instructions
of Wellington Management to the Custodian shall be made in writing and sent by
first-class mail, or by use of a mutually agreed upon method of electronic
transmission, or

 

   Wellington Management Company, llp    Page 2



--------------------------------------------------------------------------------

Investment Management Agreement

 

   at the option of Wellington Management, orally, and confirmed in writing as
soon as practical thereafter.    Wellington Management shall instruct all
brokers, dealers and/or other financial intermediaries executing orders on
behalf of the Account to forward to the Custodian, and to the Client upon the
Client’s request, copies of all transaction confirmations promptly after
execution of transactions. The Client will instruct the Custodian to provide
Wellington Management with such periodic reports concerning the status of the
Account as Wellington Management may reasonably request. Proxies    Wellington
Management shall not vote securities held in the Account in response to proxies
solicited by the issuers of such securities. However, Wellington Management will
provide advice with respect to such voting as the Client may reasonably request.
Service to Other Clients    It is understood that Wellington Management and its
affiliates provide investment management and advisory services for other
clients, including registered investment companies. It is further understood
that Wellington Management or its affiliates may take investment action or give
advice on behalf of such other clients which differs from investment action
taken on behalf of the Account. If a purchase or sale of securities or other
assets for multiple client accounts is deemed by Wellington Management to be
advisable and is considered at or about the same time, and Wellington Management
is unable to purchase or sell the amount of securities or other assets in the
aggregate amount then contemplated by Wellington Management on behalf of the
client accounts, the transactions in such securities or other assets will be
allocated among the client accounts contemporaneously purchasing or selling as
deemed equitable by Wellington Management and its affiliates. Liability of
Wellington Management    In rendering services under the Agreement, Wellington
Management will not be subject to any liability to the Client or to any other
party for any loss or error, unless such loss or error results from a breach of
the Agreement, willful misfeasance, bad faith or gross negligence on Wellington
Management’s part in the performance of, or failure to perform, its obligations
or duties under the Agreement. Nothing herein shall in any way constitute a
waiver or limitation of any right of any person under any applicable federal or
state securities laws of the United States of America.

 

   Wellington Management Company, llp    Page 3



--------------------------------------------------------------------------------

Investment Management Agreement

 

   Wellington Management shall not be liable for any act of omission of
Custodian or any broker which effects or participates as a counter-party in any
transactions for the Account as long as such broker was chosen by Wellington
Management in good faith and with reasonable care. Without limiting the
foregoing, Wellington Management does not assume responsibility for the accuracy
of information furnished to it by Client, Custodian, broker, or by any person on
whom it reasonably relies. Representations by Wellington Management    By
execution of the Agreement, Wellington Management represents that: (i) it is
duly registered as an Investment Adviser with the Securities and Exchange
Commission pursuant to the Investment Advisers Act of 1940, as amended (the
“Advisers Act”) and that it provided to the Client Part II of its registration
statement on Form ADV (the “ADV”) at least 48 hours prior to signing the
Agreement, or the Client has the right to cancel the Agreement within 5 business
days of receiving the ADV; and (ii) it will notify the Client of any additions
to or withdrawals of partners of Wellington Management within a reasonable time
after such additions or withdrawals. Representations by the Client    By
execution of the Agreement, the Client represents that: (i) the terms hereof do
not violate any obligation by which the Client is bound, whether arising by
contract, operation of law or otherwise; (ii) the Agreement has been duly
authorized by appropriate action and when so executed and delivered will be
binding upon the Client in accordance with its terms; and (iii) the Client will
deliver to Wellington Management evidence of such authority as Wellington
Management may reasonably request, whether by way of a certified resolution or
otherwise. Services of Control Affiliates    Wellington Management is hereby
authorized to engage any of its control affiliates to provide Wellington
Management with investment management or advisory and related services with
respect to Wellington Management performing its obligations under this
Agreement. Wellington Management shall remain liable to the Client for
performance of Wellington Management’s obligations under this Agreement, and for
the acts and omissions of such control affiliates and the Client shall not be
responsible for any fees which any control affiliate may charge to Wellington
Management in connection with such services. Services of Agents    Wellington
Management may, where reasonable, employ agents (including its affiliates) to
perform any administrative or ancillary services, including security and cash
reconciliation, portfolio pricing and corporate action processing,

 

   Wellington Management Company, llp    Page 4



--------------------------------------------------------------------------------

Investment Management Agreement

 

   required to enable Wellington Management to perform its services under the
Agreement. Wellington Management will act in good faith and with reasonable
skill and care in the selection, use and monitoring of agents. Wellington
Management shall remain liable to the Client for the performance of Wellington
Management’s obligations under this Agreement, and the Client shall not be
responsible for any fees which any agent may charge to Wellington Management in
connection with such services unless such fee is specifically approved herein.
Confidentiality    Wellington Management and Client acknowledge and agree that
during the term of this Agreement the parties may have access to certain
information that is proprietary to both parties (or to their affiliates and/or
service providers). The parties agree that their respective officers and
employees shall treat all such proprietary information as confidential and will
not use or disclose information contained in, or derived from such material for
any purpose other than in connection with the carrying out of their
responsibilities under this Agreement and the management of the Account,
provided, however, that this shall not apply in the case of: (i) information
that is publicly available; and (ii) disclosures required by law or requested by
any regulatory authority that may have jurisdiction over either party, in which
case such party shall request such confidential treatment of such information as
may be reasonably available. For the avoidance of doubt, Client shall not make
use of the investment decisions or recommendations of Wellington Management for
its accounts (other than the Account) or the accounts of its affiliates or any
other third party without the written consent of Wellington Management.
Notwithstanding the foregoing, Wellington Management hereby acknowledges that
certain other accounts or affiliates of Client may hold some of the same
securities as those held by the Account or recommended by Wellington Management.
In addition, each party shall use its reasonable efforts to ensure that its
agents or affiliates who may gain access to such proprietary information shall
be made aware of the proprietary nature and shall likewise treat such materials
as confidential. Assignment    No assignment (as defined in the Advisers Act) of
the Agreement shall be made by either party without prior written consent of the
other party Term and Termination    The Agreement shall continue for a term of
one year from the date hereof, and from year to year thereafter, unless
terminated by either party, as provided herein. The Agreement may be terminated
by either party upon 30 days’ prior written notice to the other party, or such
shorter time period as to which the parties shall agree.

 

   Wellington Management Company, llp    Page 5



--------------------------------------------------------------------------------

Investment Management Agreement

 

Construction of Agreement    The Agreement shall be construed and the rights and
obligations of the parties under the Agreement enforced in accordance with the
laws of the Commonwealth of Massachusetts to the extent not pre-empted by
applicable federal law of the United States of America. Amendments    The
Agreement may be amended only by means of a written document signed by a duly
authorized representative of each party Counterparts    The Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Notice   

Any notice, advice or report to be given pursuant to the Agreement shall be
deemed to have been duly given or made as of the date delivered or transmitted,
and shall be effective upon receipt, if delivered personally or by recognized
overnight courier to the following addresses, or sent by electronic transmission
to the telecopier number specified below

 

•      To Wellington Management at:

Wellington Management Company, llp

75 State Street

Boston, Massachusetts 02109

Attention: Legal Services Department

Telecopier No: 617-790-7760

 

   Wellington Management Company, llp    Page 6



--------------------------------------------------------------------------------

Investment Management Agreement

 

  

•   To the Client at:

Max Bermuda Ltd.

Max House

2 Front Street

Hamilton, HM 11 Bermuda

Attention: Sandra Alves

Telecopier No: 441-293-8855

  

 

Signatures    Max Bermuda Ltd.       By:    /s/ Angelo Guagliano          Name:
         Title:       Agreed and Accepted


Wellington Management Company, llp

      By:    /s/ Jonathan M. Payson          Name:          Title:          EMS
4-9-09   

 

   Wellington Management Company, llp    Page 7